United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q  [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to CHINA DIGITAL MEDIA CORPORATION (Exact name of small business issuer as specified in its charter) HAIRMAX INTERNATIONAL CORP. (Former name of registrant, if applicable) Nevada 13-3422912 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2505-06, 25/F, Stelux House, 698 Prince Edward Road E. Kowloon, Hong Kong (Address of principal executive offices) (011) 852-2390-8600 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer []Accelerated filer [ ] Non-accelerated filer []Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [X] Number of shares of common stock outstanding as ofNovember 2, 2009: Number of shares of preferred stock outstanding as of November 2, 2009: 1,875,000 1 CHINA DIGITAL MEDIA CORPORATION INDEX TO FORM 10-Q Page No. PART I Item 1. Financial Statements Condensed Consolidated Balance Sheet - September 30, 2009 (unaudited) 3 Condensed Consolidated Statements of Operations And Comprehensive Income - Nine months Ended September 30, 2009 and 2008 (unaudited) 4 Condensed Consolidated Statements of Cash Flows - Nine months Ended September 30, 2009 and 2008 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 - 7 Item 2. Management's Discussion and Analysis of Financial Condition And Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures about Market Risk 10 Item 4. Controls and Procedures 10 PART II Item 1. Legal Proceedings 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Submission of Matters to a Vote of Security Holders 11 Item 5. Other Information 11 Item 6. Exhibits 11 Signatures 12 2 Table of Contents ITEM 1. FINANCIAL STATEMENTS CHINA DIGITAL MEDIA CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS September 30, 2009 December 31, 2008 (Unaudited) (Audited) CURRENT ASSETS Cash and cash equivalents $ 733,710 $ 436,062 Security deposit 284,888 - Accounts receivable, net of allowances 2,416,708 1,078,228 Inventories, net 759,311 1,247,781 Other receivables and prepaid expenses 509,899 194,386 Due from a related company 280,018 - Value added taxes recoverable 461,682 52,820 Total Current Assets 5,446,216 3,009,277 ACCOUNTS RECEIVABLE, long term portion, net of allowances 410,586 - INTANGIBLE ASSETS, NET of impairment of $3,996,595 324,330 324,329 PROPERTY AND EQUIPMENT, NET 15,261,545 14,202,241 TOTAL ASSETS $ 21,442,677 $ 17,535,847 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Convertible debentures, net of discount $ 2,465,000 $ 950,000 Bills payable 949,626 - Accounts payable 5,692,335 5,178,216 Other payables and accrued liabilities 1,439,272 923,980 Due to directors 285,829 285,642 Due to a stockholder 9,270 396,331 Due to related companies 497,764 454,555 Business and other tax payable 21,472 23,099 Income tax payable 1,752,536 2,603,012 Total Current Liabilities 13,113,104 10,814,835 LONG TERM LIABILITIES Convertible debentures, net of discount 500,000 2,015,000 Accounts payable 1,647,916 333,632 Total Long Term Liabilities 2,147,916 2,348,632 COMMITMENTS AND CONTINGENCIES - - MINORITY INTERESTS - - STOCKHOLDERS' EQUITY Series A convertible preferred stock ($0.001 par value, 40,000,000 shares authorized,1,875,000 shares issued and outstanding as of September 30, 2009 and December 31, 2008) 1,875 1,875 Common stock ($0.001 par value, 500,000,000 shares authorized, 42,706,363 shares issued and outstanding as of September 30, 2009 and December 31, 2008) 42,706 42,706 Additional paid-in capital 14,984,021 14,984,021 Retained earnings Unappropriated (12,327,010 ) (14,346,279 ) Appropriated 1,521,997 1,521,997 Accumulated other comprehensive income 1,958,068 2,168,060 Total Stockholders' Equity 6,181,657 4,372,380 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 21,442,677 $ 17,535,847 The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents CHINA DIGITAL MEDIA CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2009 and 2008 (UNAUDITED) For the three months ended For the nine months ended September 30 September 30 2009 2008 2009 2008 NET SALES Revenue from digitalization of television signals $2,560,278 $ 1,698,059 $6,367,291 $4,960,035 Revenue from television advertising 94,984 143,430 239,287 288,354 Revenue from software development 33,621 78 33,621 18,735 2,688,883 1,841,567 6,640,199 5,267,124 COST OF SALES Cost of Sales - digitalization of television signals (531,531) (198,422) (1,025,858) (574,946) Depreciation - digitalization of television signals (1,156,772) (1,061,699) (3,433,479) (2,864,892) Cost of Sales - television advertising (125,186) (83,685) (203,852) (185,694) (1,813,489) (1,343,806) (4,663,189) (3,625,532) GROSS PROFIT 875,394 497,761 1,977,010 1,641,592 OPERATING EXPENSES Selling, general and administrative expenses (777,031) (708,698) (1,962,391) (1,907,198) Provision for doubtful debts - (6,351,225) - (6,351,225) Amortization of convertible debt discount - - - (752,369) Depreciation and amortization (19,394) (18,619) (62,309) (61,486) Total Operating Expenses (796,425) (7,078,542) (2,024,700) (9,072,278) GAIN (LOSS) FROM OPERATION 78,969 (6,580,781) (47,690) (7,430,686) OTHER INCOME (EXPENSES) Interest income 477 297 1,401 2,242 Other income 985,582 129,814 1,268,100 210,319 Interest expenses (89,649) (132,030) (254,344) (241,741) Interest paid to related companies and directors (5,676) (6,537) (17,438) (23,105) Other expenses (500) (1,191) (2,225) (43,781) Total Other Income (Expenses) , net 890,234 (9,647) 995,494 (96,066) NET GAIN (LOSS) BEFORE TAXES 969,203 (6,590,428) 947,804 (7,526,752) Income tax income (expense) 1,118,824 (19,737) 1,071,466 392,570 NET GAIN (LOSS) 2,088,027 (6,610,165) 2,019,270 (7,134,182) OTHER COMPREHENSIVE INCOME Foreign currency translation (loss)gain (224,626) (112,800) (209,992) 816,098 COMPREHENSIVE GAIN (LOSS) 1,863,401 $ (6,722,965) $ 1,809,278 $ (6,318,084) The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents CHINA DIGITAL MEDIA CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2009 and 2008 (UNAUDITED) 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES Total net gain (loss) 2,019,269 (7,134,182 ) Adjusted to reconcile net loss to cash provided by operating activities: Depreciation-cost of sales 3,433,479 2,864,892 Depreciation and amortization 62,309 61,486 Provision for doubtful debts (964,236 ) 6,351,225 Amortization of convertible debt discount - 752,369 Amortization on stock compensation - 21,200 Changes in operating assets and liabilities (Increase) decrease in: Accounts receivable (784,830 ) (443,724 ) Other receivables and prepaid expenses (724,375 ) 254,089 Due from a related company (280,018 ) - Inventories 488,470 (579,963 ) Deferred tax asset - 123,982 Other assets - 124,471 Increase (decrease) in: Accounts payable 1,828,403 193,937 Other payables and accrued liabilities 515,292 517,201 Business tax payable (1,627 ) (135,972 ) Value added taxes payable - 45,530 Income tax payable (850,476 ) (389,999 ) Net cash provided by operating activities 4,741,660 2,626,542 CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment (4,562,317 ) (2,706,013 ) Net cash used in investing activities (4,562,317 ) (2,706,013 ) CASH FLOWS FROM FINANCING ACTIVITIES Due to related companies 43,209 20,306 Proceeds from bills payable 949,626 - Due to a stockholder (387,061 ) 10,710 Due to directors 187 44,394 Net cash provided by financing activities 605,961 75,410 EFFECT OF EXCHANGE RATE ON CASH (202,768 ) (158,754 ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 582,536 (162,815 ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 436,062 334,410 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 1,018,598 $ 171,595 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid for interest $ 247,650 $ - Cash paid for income tax $ - $ - The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents CHINA DIGITAL MEDIA CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2009 (UNAUDITED) NOTE 1 - BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES (A) Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the unaudited condensed consolidated financial statements contain all adjustments consisting only of normal recurring accruals considered necessary to present fairly the Company's consolidated financial position at September 30, 2009, the consolidated results of operations for the nine months ended September 30, 2009 and 2008, and consolidated statements of cash flows for the nine months ended September 30, 2009 and 2008. The consolidated results for the nine months ended September 30, 2009 are not necessarily indicative of the results to be expected for the entire fiscal year ending December 31, 2009.
